COMPLAINT/REMOVAL DISMISSAL
United States District Court
Southern District of New York

Mag. Judge Dit. No. \9 - Wag =~ 6 % 2.44 Date_<3 [to] LD
usaono, ALI OROOAS +t

The Government respectfully requests the Court to dismiss without prejudice the x Complaint Removal
Proceedings in

United States v. «| \Aa “ Poucto ni Oo Bo CA OD
7 samviewas filed on | LQ] 15
pee filed on i

U.S, Marshats please withdraw warrant.

 

 

SO ORDERED:

a Lo Wierik. Bp

UNITED STATES MAGISTR B JueE Dare a)

 

Distribution: White —> Court Yellow > U.S. Marshals Green — Pretrial Services Pink + AUSA Copy

 
